Citation Nr: 1824440	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder with memory loss.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a convulsive disorder.

6.  Entitlement to service connection for a neurobehavioral effect disability, claimed as due to exposure to toxins at Camp Lejeune, North Carolina.

7.  Entitlement to service connection for thyroid cancer.

8.  Entitlement to service connection for stomach cancer.

9.  Entitlement to service connection for small intestine cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to November 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  A January 2001 RO rating decision denied service connection for bipolar disorder with memory loss, and a December 2009 RO rating decision denied service connection for PTSD.

2.  The Veteran did not perfect an appeal of the January 2001 or December 2009 RO decisions.

3.  The evidence received since the December 2009 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.

4.  A previously denied claim for service connection for a cervical spine disability was reopened, developed, and denied on the merits in December 2009.  The Veteran did not perfect an appeal.

5.  The evidence received since the December 2009 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability.

6.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a TBI.

7.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a convulsive disorder.

8.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a neurobehavioral effect disability.

9.  The preponderance of the evidence is against a finding that thyroid cancer was incurred in or is due to or the result of service.

10.  The preponderance of the evidence is against a finding that stomach cancer was incurred in or is due to or the result of service.

11.  The preponderance of the evidence is against a finding that small intestine cancer was incurred in or is due to or the result of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  As new and material evidence has not been received, the claim for service connection for a cervical spine disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A TBI was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  A convulsive disorder was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  A neurobehavioral effect disability was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  Thyroid cancer was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

7.  Stomach cancer was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

8.  Small intestine cancer was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2011, March 2011, June 2011, July 2012, and November 2012 provided the Veteran with the necessary notice.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159I (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in December 2011.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for thyroid, stomach, or small intestine cancer.  The Board finds that a medical opinion is not necessary to decide these claims due to a lack of credible medical evidence of any of those disabilities in service or for decades thereafter.  In essence, there is no competent evidence of record that links the claimed disabilities to service.  Therefore, a VA medical opinion is not warranted for the claims for service connection for thyroid, stomach, or small intestine cancer.  38 C.F.R. § 3.159(c)(4) (2017).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

VA rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C. § 5108 (2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Psychiatric Disability

Service connection for bipolar disorder with memory loss was denied in a January 2001 RO decision.  At the time, the Veteran claimed that he had a head injury while on active duty as evidenced by a scar on his scalp.  He stated that as a result of that head injury, he had bipolar disorder and memory loss.  The RO noted that while the service medical records showed that the Veteran was seen for a scalp laceration, the records were silent for evidence of an actual head injury.  The RO concluded that there was no evidence of any in-service treatment for bipolar disorder or memory loss, and there was no evidence of a closed head injury in service.  Additionally, there was no continuity of treatment or any evidence to link a current disability to his military service.

A VA treatment record from March 2003 contains a diagnosis of depressive disorder.  The Veteran stated that his recent problems with depression began six or seven years previously when his mother passed away.

In November 2008, a VA psychiatrist performed an examination and diagnosed adjustment reaction, not otherwise specified.

A VA treatment record from December 2008 shows that the Veteran had diagnoses of impulse control, depressive disorder, rule-out personality change due to head trauma, rule-out intermittent explosive disorder, and a provisional diagnosis of PTSD.

In June 2009 and October 2009, the RO made formal findings that there was a lack of information to corroborate a stressor in a claim for service connection for PTSD.  The Veteran had cited a stressor of being hit in the head and knocked unconscious.  The RO found that records showed a head laceration, but no evidence of someone hitting the Veteran and knocking him unconscious.

In December 2009, the RO denied service connection for PTSD.  The RO noted that the service medical records were silent for complaints, treatment, or a diagnosis of PTSD.  No evidence of a verifiable military stressor was found.  The RO further found that while current treatment records showed an Axis I diagnosis of provisional PTSD, adjustment disorder, and depressive disorder, the reports did not show a confirmed diagnosis of PTSD.

Evidence associated with the claims file since the December 2009 RO decision includes additional lay statements, VA and private treatment records, a December 2011 VA examination report, and the transcript from the Veteran's June 2017 Board hearing.

In particular, a VA outpatient record from September 2013 contains diagnoses of PTSD, cocaine abuse, personality change due to a general medical condition, and cannabis dependence.  This evidence provides evidence of a current diagnosis of PTSD.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the newly submitted treatment records give a current diagnosis of PTSD, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened.  

Although the new evidence is adequate for the limited purpose of reopening the claim, that does not necessarily make it sufficient to allow the grant of the benefits sought.  That will be discussed below.

Cervical Spine

A service medical record from July 1977 shows that the Veteran had a stiff neck for the prior three days.  It was noted that he was wrestling at the onset of the neck pain.  In August 1977, the Veteran was treated for neck pain.  The Veteran stated that he experienced muscle spasms.  He was issued a foam collar.

An X-ray taken at a VA facility in December 1990 found a normal cervical spine.

On VA examination in December 1990, the Veteran reported that he got hit by either a pipe or a truck while loading equipment onto a ship while he was on active duty.  He stated that his neck hurt when he rotated his head or flexed his neck to the right.  The examiner observed that the range of motion of the cervical spine was complete, but there was pain on forward flexion and on right rotation and flexion.  A diagnosis of cervical strain was made.

Service connection for a neck disability was denied in a February 1991 RO decision.  The RO noted the Veteran's in-service treatment for neck stiffness and pain but concluded that the in-service cervical strain was acute and resolved.  In January 2001 and December 2007, the RO found that no new or material evidence had been presented to show any current neck problem related to service.

On VA examination in November 2009, the examiner noted the service medical record which documented treatment for muscle spasm of the cervical spine.  The Veteran stated that his neck problems began while he was on active duty when he had a head injury.  An X-ray showed degenerative disc disease at C5-C6.  The examiner opined that the neck disability was less likely as not caused by, related to, or worsened beyond its natural progression by service.

In a December 2009 decision, the RO reopened the claim for service connection for a neck disability.  The RO again noted that the service medical records contained treatment for neck pain, muscle spasm, and strain.  The RO reiterated that while the records noted a laceration to the scalp, there was no evidence of head trauma.  The RO considered the current treatment records which contained a diagnosis of degenerative disc disease of the cervical spine but also noted the negative nexus opinion given by the November 2009 VA examiner.  The RO denied service connection for a neck disability as the evidence did not show treatment for head trauma in service, and there was a medical opinion that the Veteran's degenerative disc disease of the cervical spine was not related to service.

The evidence added to the claims file subsequent to the December 2009 denial includes additional lay statements, VA and private treatment records, and the transcript from a June 2017 Board hearing.

At the June 2017 Board hearing, the Veteran stated that while on active duty, he was walking around base when he heard a loud sound.  He woke up in the hospital with a foam collar around his neck.  

The VA and private treatment records reiterate that the Veteran currently experiences a cervical spine disability.  Therefore, the additional records are cumulative of the evidence previously considered in the December 2009 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has a cervical spine disability incurred while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the December 2009 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the December 2009 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which suggests that the Veteran has a current diagnosis of a cervical spine disability that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's lay statements are redundant of the evidence previously considered, and the medical reports, while showing a current cervical spine disability, do not relate that cervical spine disability to the Veteran's active service.

As the information provided in support of the application to reopen the claim for service connection for a cervical spine disability does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

TBI and Convulsive Disability

A service medical record from December 1976 shows that the Veteran had a scalp laceration that healed.  There were no signs of infection or edema.  His sutures were removed without difficulty.

On VA examination in December 1990, the Veteran reported that a pipe fell from a truck and hit him on the top of his head, knocking him unconscious for several hours, while he was on active duty.  The Veteran stated that he was hospitalized for that head injury, but the VA examiner found no mention made in the medical records of a head injury that produced loss of consciousness.  Cranial nerve testing found no papilledema.  Motor examination was normal.  Sensory examination was normal.  The impression was head trauma by history with loss of consciousness and resultant headaches.

Service connection for a head injury was denied in a February 1991 RO decision.  The RO noted the service medical record which showed a healed scalp laceration and removal of sutures.  Service connection was granted for the scar due to the scalp laceration, but service connection was denied for a head injury.  The RO stated that there was no evidence of an in-service head injury.

On VA examination in November 2000, the Veteran reported that he was accidentally shot across the top of his head in the late 1970s.  He stated that the shot knocked him unconscious for a short period of time, and it left a scar on his scalp.  The examiner noted a scalp laceration.

On VA examination in December 2011, the examiner opined that the Veteran did not have a TBI or any residuals of a TBI.  The examiner considered the Veteran's report that he sustained a head injury in 1977.  The examiner specifically commented on the service medical records which documented treatment for neck pain, and headaches in conjunction with diarrhea and stomach cramps.  The examiner concluded that the service medical records were silent for treatment of a TBI or TBI residuals.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The examiner specified that despite the Veteran's subjective complaints, there was no objective evidence of any TBI or residuals of TBI.  The examiner specified that the Veteran's current complaints were not consistent with TBI etiology.

The December 2011 VA examiner also found no objective evidence of a convulsive disorder or a seizure disorder.  At the examination, the Veteran denied having a personal history or treatment for a seizure disorder or convulsive disorder at any time.

At the June 2017 Board hearing, the Veteran stated that he had never been diagnosed with a traumatic brain injury.  The Veteran stated that while on active duty, he was walking around base when he heard a loud sound.  He stated that he woke up in the hospital.  The Veteran also stated that he had never been diagnosed with convulsive seizures, tics, or a seizure disorder.

The Board finds that the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a TBI, any residuals of a TBI, or a convulsive disability.  While the service medical records document treatment for a laceration on the head, merely establishing a showing in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Notably, none of the competent evidence of record demonstrates that the Veteran has a current diagnosis of a TBI, any residuals of a TBI, or a convulsive disability.  Service connection may not be granted for symptoms unaccompanied by a finding or diagnosis of a current disability.  In the absence of a diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection for a TBI or convulsive disability exists.

As the preponderance of the evidence is against the claims for service connection for a TBI and convulsive disability, the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran is currently in receipt of a 0 percent disability rating for service-connected scar on the head.  The present denial of service connection for a TBI in no way disturbs that rating.


Neurobehavioral Effect Disability

The Veteran has claimed that he has a neurobehavioral effect disability secondary to exposure to contaminated water at Camp Lejeune.

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between August 1953 and December 1987.

The Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) in which it was acknowledged that persons residing or working at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other volatile organic compounds (VOC).  Notably, autoimmune disease, including lupus and connective tissue disease, is not among the diseases the NRC has identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.

The Veteran's treatment records do not show any diagnoses of chronic neurobehavioral effects, and the Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of chronic neurobehavioral effects.

In December 2012, the Veteran's claims file was submitted to a VA examiner.  The examiner noted that the Veteran was stationed at Camp Lejeune from September 1977 through August 1980, and his occupational duties included rifleman, police, guard, and groundsman.  Subsequent to service, the Veteran was employed as a taxi driver, construction and ship builder, and machinist.  Current treatment records showed that the Veteran has been diagnosed with depression, anxiety, adjustment disorder, PTSD, and substance abuse.  A neurobehavioral evaluation conducted in December 2011 did not reveal any focal neurological findings.  However, neurobehavioral findings of mildly impaired judgment were attributed to bipolar disease.  

The examiner noted that scientific studies have examined the relationship between solvents, including trichloroethylene, and central nervous system effects.  Long term, high-level exposures (such as 10 years of occupational exposure) to solvents have been associated with neurobehavioral effects.  Neurobehavioral effects due to solvent exposure have not been found to be progressive, and there are no known cases of onset after exposure cases.

The examiner found that the Veteran's service medical records did not show medical conditions that could be attributed to contaminated water exposure.

In the absence of neurobehavioral effects that could be attributed to solvents, it was less likely than not that the Veteran's conditions were due to exposure to contaminated water at Camp Lejeune.

The Board places great weight on the opinion of the December 2012 VA examiner, as that examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  An opinion was provided which related directly to this specific Veteran and his claimed exposure to contaminants at Camp Lejeune.  

A Veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during that service to contaminants in the water supply at Camp Lejeune, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (2017).  If a Veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during service and the exposure meets the requirements of §?3.307(a)(7), the following diseases shall be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of §?3.307(d) if manifested to a degree of 10 percent or more at any time after service:  (1) kidney cancer, (2) liver cancer, (3) non-Hodgkin's lymphoma, (4) adult leukemia, (5) multiple myeloma, (6) Parkinson's disease, (7) aplastic anemia and other myelodysplastic syndromes, and (8) Bladder cancer.  38 C.F.R. §§ 3.307(a)(7), 3.3.09(f) (2017).  The evidence of record does not show that the Veteran is claiming, or has been found to have, any of the presumptive disabilities.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the specific issues in this case, whether the Veteran has a neurobehavioral effect disability, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a neurobehavioral effect disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Cancer of the Thyroid, Stomach, and Small Intestine

The Veteran has claimed that he has thyroid, stomach, and small intestine cancer due to radiation exposure while serving as a guard at a nuclear missile facility while on active duty.  At the June 2017 Board hearing, the Veteran stated that he was a guard, and wore a special badge when it was time to check the magazines.

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C. § 1112(c) (2012); 38 C.F.R. § 3.309(d) (2017).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. §  3.309(d)(3) (2017).  In applying the statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Radiogenic diseases under that regulation include thyroid and stomach cancer.  38 C.F.R. § 3.311(b)(2) (2017).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2017).  When it has been determined that:  (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2017).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2017). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of relating causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the first question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  The evidence does not show, and the Veteran has not claimed, that he was involved with onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan at any time from August 6, 1945, to July 1, 1946; internment as a prisoner of war in Japan during World War II, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; served before January 1, 1974, on Amchitka Island, Alaska; or served in a capacity which would qualify him for inclusion as a member of the Special Exposure Cohort under Section 3621914) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Therefore, the Veteran has not been determined to have participated in a "radiation-risk activity." 

Additionally, research conducted through the Personnel Information Exchange System in January 2011 found no records documenting exposure to radiation.

The official service records do not support the Veteran's contention that he was exposed to radiation while on active duty.  The Board finds that the official service records outweigh the Veteran's contentions as they were created by impartial professionals who were tasked with creating official records of radiation exposure.  The more probative evidence is against the Veteran's claim that the Veteran was exposed to radiation while on active duty.  Bardwell v. Shinseki, 24 Vet.App. 36 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure on the basis that exposure was not documented in personnel records).  

As the evidence of record does not rise to the level of equipoise to show that the Veteran was exposed to radiation while on active duty, service connection for thyroid, stomach, and small intestine cancer cannot be established as secondary to radiation exposure.  38 C.F.R. §§ 3.307, 3.309 (2017).

In addition, the Board finds that the Veteran's bare assertion, without more, that he was exposed to radiation does not require more of VA's duty to assist.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues simply because there are lay statements that the condition is linked to service).

Moreover, VA is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  A claimant has the responsibility to present and support a claim for benefits.  38 U.S.C. § 5107(a) (2012); Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).

The Board has also considered whether service connection for thyroid, stomach, and small intestine cancer could be established on a direct basis.

A VA treatment record from June 2009 shows that the Veteran had a 2.0 centimeter nodule palpable in the left thyroid lobe.  The otolaryngologist felt that it was probably a benign nodule.

In December 2009, the Veteran underwent a left thyroidectomy.  A February 2010 pathology report indicates that the node was a benign colloid goiter.

A CT scan performed in February 2010 found a fatty tumor in the intestine.  The doctor commented that tumor was not likely of any importance.

In October 2011, a private facility performed a CT of the neck which found a 7.6 millimeter soft tissue density nodule within the left vallecula, possibly arising from the base of the lounge.  The interpreter felt that the nodule may represent a squamous cell carcinoma.

In January 2012, the Veteran told a VA treatment provider that he had a growth in his throat.  An examination was performed, and the examiner found that it was a normal examination.

A CT scan performed at a private facility in March 2014 found prominent lymphoid tissue at the tongue base.  The remaining right lobe of the thyroid gland was unremarkable.

A private treatment record from February 2016 contains the Veteran's self-reported history of thyroid cancer.

A November 2016 VA ENT consult contains the Veteran's report of a choking sensation in the throat.  The examiner observed that the Veteran's nose and sinuses were clear.  The mouth and pharynx were normal.  A mirror examination of the larynx and hypopharynx was normal.  The examiner did not feel a discrete mass.

At the June 2017 Board hearing, the Veteran stated that he had not originally been told that he had cancer.

The Board notes that the service medical records are negative for signs, symptoms, or diagnoses of any thyroid, stomach, or small intestine cancer or malignant tumor.  That evidence weighs against a finding of in-service incurrence or aggravation of thyroid, stomach, or small intestine cancer.  Additionally, none of the post-service medical treatment providers, private or VA, has suggested a connection between service and any current goiter, tumor, or cancer disability.  Significantly, the Veteran himself has not asserted the presence of a continuity of symptoms relating to a goiter, tumors, or any cancers dating from his time on active duty through the present.

The evidence of record establishes that the Veteran has had a goiter and unspecified tumors.  However, the record does not establish that the claimed disabilities are related to any incident of service.  None of the medical records showing diagnoses of the claimed disabilities indicates that any of the claimed disabilities are at least as likely as not a result of service, and neither the Veteran, nor representative has presented or identified any such existing medical opinion.  The Veteran is not shown to have the medical expertise to relate any current goiter, tumor, or cancer disability to service, or to diagnose a current goiter, tumor, or cancer disability.  Without evidence showing a relationship to service, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247 (1999).  The service medical records are negative for any signs of the claimed disabilities, and the medical and lay evidence of record does not show the claimed disabilities for many years after separation from service.  The evidence also does not show that any cancer manifested to a compensable degree within one year following separation from service.

Accordingly, the Board finds that the claims for service connection for thyroid, stomach, and small intestine cancer must be denied.  The record does not contain evidence showing that it is at least as likely as not that any such disability is related to service or any event, injury, or disease during service.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and that claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.  To that extent only, the appeal is granted.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a cervical spine disability and the appeal is denied.

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for a convulsive disorder is denied.

Entitlement to service connection for a neurobehavioral effect disability, claimed as due to exposure to toxins at Camp Lejeune, North Carolina, is denied.

Entitlement to service connection for thyroid cancer is denied.

Entitlement to service connection for stomach cancer is denied.

Entitlement to service connection for small intestine cancer is denied.


REMAND

Having reopened the claim for service connection for a psychiatric disability, further development is required.

At a December 2011 VA examination, the examiner diagnosed bipolar disorder and indicated that the Veteran did not have more than one mental disorder.  The examiner noted that the service medical records showed treatment for a scalp laceration in 1976.  The examiner noted that the service medical records were silent with regard to a TBI.  No etiology opinion was provided.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be provided a VA examination for an etiology opinion regarding the diagnosed bipolar disorder.

Additionally, although the December 2011 VA examiner indicated that the Veteran did not have more than a single mental disorder, a VA outpatient record from September 2013 contains diagnoses of PTSD, cocaine abuse, personality change due to a general medical condition, and cannabis dependence.  Additional VA examination would be helpful to clarify the current psychiatric diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and federal treatment records not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include PTSD and bipolar disorder.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies must be performed.  The examiner should diagnose every identified psychiatric disability.  The examiner must also take a full history from the Veteran.  For each diagnosis, the examiner must provide an opinion as to the following questions:

(a)  Diagnose all psychiatric disabilities found.

(a)  For each psychiatric disability diagnosed during the pendency of the claim, is it at least as likely as not (50 percent or greater probability) that each psychiatric disability began during active service or is related to an incident of service?

(b)  For each psychiatric disability diagnosed during the pendency of the claim, is it at least as likely as not (50 percent or greater probability) that each psychiatric disability is proximately due to or the result of service-connected disabilities, or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities?

(c)  Is it at least as likely as (50 percent or greater probability) not that a psychosis manifested within one year following separation from service?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


